Citation Nr: 0433046	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  03-25 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for bipolar disorder.

2.  Entitlement to service connection for depression.

3.  Whether new and material evidence has been submitted to 
reopen the previously denied claim for entitlement to service 
connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty August 1968 to August 1972.  
Available service personnel records reflect that the veteran 
was awarded the Combat Action Ribbon for participation in 
Operation Song Thanh 6-72 off the coast of South Vietnam on 
May 24, 1972, while stationed aboard the USS Cayuga (LST-
1186).

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in December 2001 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado.

The veteran testified in May 2004 before the undersigned 
Veterans Law Judge, who was designated by the Chairman to 
conduct the hearings pursuant to 38 U.S.C.A. § 7102(b) (West 
2002) and who will participate in this decision.  A copy of 
the hearing transcript issued following the hearing is of 
record.

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The issue of entitlement to service connection for PTSD 
addressed in the REMAND portion of the decision below is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required on his part.


FINDINGS OF FACT

1.  At a May 2004 hearing before the undersigned Veterans Law 
Judge, and prior to the promulgation of a decision in the 
appeal, the veteran withdrew his appeal concerning the issues 
of entitlement to service connection for bipolar disorder and 
depression.

2.  In an August 1994 rating decision, the RO denied service 
connection for PTSD.  The appellant was notified by a letter 
dated September 1, 1994 of his procedural and appellate 
rights; however, a notice of disagreement was not received 
within the subsequent one-year period. 

3.  The additional evidence received since the August 1994 
decision bears directly and substantially upon the specific 
matter under consideration and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim for entitlement to service connection for PTSD.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met concerning the issues of 
entitlement to service connection for bipolar condition and 
depression.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b),(c) (2004).

2.  The August 1994 rating decision denying entitlement to 
service connection for PTSD is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) (2004).

3.  Evidence received to reopen the claim of entitlement to 
service connection for PTSD is new and material, and the 
claim is reopened.  38 U.S.C.A. §§ 5100 et. seq., 5108 (West 
2002); 38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I  Withdrawal

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to the 
veterans or the dependents or survivors of veterans.  38 
U.S.C.A. § 511(a).

All questions in a matter which under section 511(a) of title 
38, United States Code, are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary.  Final decisions on such appeals shall be made by 
the Board.  Decisions of the Board shall be based on the 
entire record in proceedings and upon consideration of all 
evidence and material of record and applicable provisions of 
law and regulation.  38 U.S.C.A. § 7104(a).

The Board may dismiss any appeal which fails to allege error 
of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105.

In addition, a Substantive Appeal may be withdrawn in writing 
at any time before the Board promulgates a decision.  
38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by 
the appellant or by his or her authorized representative, 
except that a representative may not withdraw a Substantive 
Appeal filed by the appellant personally without the express 
written consent of the appellant.  38 C.F.R. § 20.204(c).

Concerning the issue of entitlement to service connection for 
bipolar disorder and depression, the veteran submitted a VA 
Form 9 in August 2003 perfecting his appeal as to all three 
issues identified in the July 2003 statement of the case.  
Although he stated that he had not intended to file a claim 
for his bipolar disorder, and that depression, in his 
opinion, was a part of his PTSD, he checked the box in Block 
9 indicating that he wished to appeal all of the issues 
listed on the statement of the case.  The RO thus construed 
the veteran's wishes in the manner most beneficial to him.

In May 2004, he provided testimony before the undersigned 
Veterans Law Judge.  At this time he clarified his wishes 
with regard to his appeal, stating specifically that he 
wished to withdraw the issues of service connection for 
bipolar disorder and depression.  The transcript has been 
reduced to writing and is of record.  See Tomlin v. Brown, 5 
Vet. App. 355, 357-58 (1993) (holding that testimony at a 
hearing, once reduced to writing, can be construed as an 
NOD).  

As the appellant has withdrawn his appeal as to the issues of 
entitlement to service connection for bipolar disorder and 
depression, there remain no allegations of errors of fact or 
law for appellate consideration concerning these issues.  The 
Board therefore has no jurisdiction to review the issues.

Accordingly, these issues are dismissed.

II  New and Material

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

The Board observes that the VCAA appears to have left intact 
the requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. 
§ 5103A(f) (West 2002).

The Board also acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant regarding claims to 
reopen.  38 C.F.R. §§ 3.156(a), 3.159(c).  However, the 
regulatory provisions affecting the adjudication of claims to 
reopen a finally decided claim are applicable only to claims 
received on or after August 29, 2001.  Because the veteran's 
request to reopen the previously denied claim for service 
connection for PTSD was received prior to that date (in 
February 2001), those regulatory provisions do not apply.

The Board is granting the veteran's claim to reopen the 
previously denied claim for PTSD.  No additional evidence is 
required to make a determination as to this issue, and, 
hence, any failure to comply with VCAA requirements as to 
this issue would not be prejudicial to the veteran.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Concerning the claim for entitlement to service connection 
for PTSD, the RO denied this claim in an August 1994 rating 
decision.  In arriving at this decision, it was noted that 
while the veteran had presented private medical evidence 
establishing that clinical test results reflected findings 
consistent with a diagnosis of PTSD, he had not identified 
combat-related stressors as the cause of his symptomatology.  
Rather, he identified civilian deaths of individuals, the 
names of whom he could not remember.  Moreover, the VA 
examination report dated in April 1994 found the stressors 
insufficient to cause PTSD and, instead, diagnosed the 
veteran with bipolar disorder, not otherwise specified, 
unrelated to his active service.  The decision further noted 
that medical evidence did not establish that the disability 
had been manifested to a compensable degree within the one-
year presumptive period after discharge from active service.

Hence, service connection for PTSD could not be granted.

Prior unappealed rating decisions are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2003).  However, if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
VA shall reopen the claim and review the former disposition 
of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  
When determining whether the evidence is new and material, VA 
must determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108 (West 2002); and if the 
claim is reopened, the VA must determine whether VA's duty to 
assist has been fulfilled.  See Elkins v. West, 12 Vet. App. 
209 (1999).  Specifically, under 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001), new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

The Board notes that the regulations have been amended to 
define "new" as not previously submitted and "material" as 
related to an unestablished fact necessary to substantiate 
the claim.  Under the amended regulations, if the evidence is 
new and material, the question is whether the evidence raises 
a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  However, as previously pointed out, 
these regulations are effective prospectively for claims 
filed on or after August 29, 2001, and are therefore not 
applicable in this case as the appellant's claim to reopen 
the previously denied decision was received in February 2001.

In the instant case, the Board finds that evidence submitted 
since the August 1994 rating decision provides a sufficient 
basis to reopen the previously denied claim.  Of significance 
is the report of VA examination dated in November 2001, which 
reflects a diagnosis of PTSD, secondary to stressors the 
veteran reported he experienced during his active service.  
The report contains specific information concerning the 
veteran's claimed stressors.  In addition, the veteran 
testified in May 2004 before the undersigned Veterans Law 
Judge as to his stressors.  Other evidence received includes 
a private medical statement dated in May 1999 and VA 
treatment records dated from June 1998 through January 2003, 
showing continued treatment for PTSD.  These records were not 
in the claims file at the time of the August 1994 rating 
decision.

The VA examination report, private and VA treatment records, 
and the veteran's testimony show that the veteran continues 
to manifest and be treated for PTSD that has been found to be 
the result of stressors he experienced during his active 
service.  Moreover, these records now contain additional 
specific information concerning the veteran's averred 
stressors.  As such, this evidence is significant enough that 
it must be considered in order to fairly decide the merits of 
the claim.

Thus, the Board finds that evidence submitted since the 
August 1994 rating decision provides a basis to reopen this 
claim.

However, the record does not show that the veteran's averred 
stressors have been verified.

The veteran's representative argued in May 2004 testimony 
that the veteran ought to be accorded the presumption granted 
under the statute and regulations provided for stressors that 
occur in combat.  See 38 U.S.C.A. § 1154(b) (West 2002) and 
Pentecost v. Principi, 16 Vet. App. 124 (2002).  In addition, 
the veteran has stated that he participated in combat, and 
that he was subjected to indirect fire from the coast in 
South Vietnam while on board the USS Cayuga.  This is 
confirmed by his service personnel records, which reflect 
that the veteran was awarded the Combat Action Ribbon for 
participating in Operation Song Thanh 6-72 on May 24, 1972 
when the USS Cayuga (LST-1186) encountered enemy hostile fire 
from coastal defense batteries located north of the South 
Vietnamese village of My Thuy.

Notwithstanding, while the veteran noted he had been 
subjected to indirect combat while on active duty during his 
November 2001 VA examination, he did not identify this 
experience as one of the stressful experiences he encountered 
during his active service.  Rather, he identified the 
following.

1.	The veteran made rank quickly and was placed in charge 
of the maintenance facility on the ship-a position he 
felt he was not ready for, and in which he experienced 
great stress.
2.	While the veteran was on board the ship, a helicopter 
that was attempting to land on the helipad caught fire.  
The veteran and others as part of the fire fighting crew 
had to fight the fire and extract the crew.  One man the 
veteran cut out of the helicopter appeared to be dead.
3.	During replenishment at sea, when the ship was taking on 
supplies, the veteran witnessed the death of a 
boatswain's mate who fell 60 feet from an unprotected 
area of the deck when the ship rolled in the water.
4.	During repairs to the ship at port in Long Beach, 
California, the veteran witnessed an incident in which a 
yard worker was drowned.  The worker was riding a cage 
that was being hoisted to the third deck of the ship and 
positioned by a crane when the weight shifted.  The 
worker fell into the cage, as the doors smashed shut, 
and the cage fell into the water.  The veteran and 
others were dispatched to rescue him, but all that was 
found was a shoe.

As above noted, the examiner diagnosed PTSD as related to 
these identified stressors.  However, the RO has not had an 
opportunity to verify the stressors.  The Board therefore 
finds that further development is required prior to the 
adjudication of the appellant's claims.

Accordingly, the claim is reopened and the issue for 
adjudication now before the Board is entitlement to service 
connection for PTSD.  However, as indicated above, the Board 
finds that a remand to the agency of original jurisdiction 
for additional development is required as to this issue.  The 
issue of entitlement to service connection for PTSD will be 
the subject of a later decision.


ORDER

The appeal concerning entitlement to service connection for 
bipolar disorder and depression is dismissed.

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for PTSD is 
reopened.  To that extent only, the claim is granted.


REMAND

As noted above, the Board has reopened the previously denied 
claim for service connection for PTSD.  

As previously indicated, the VCAA redefined the obligations 
of VA with respect to the duty to assist, and imposed on VA 
certain notification requirements.  The final regulations 
implementing the VCAA were published on August 29, 2001, and 
they apply to most claims for benefits received by VA on or 
after November 9, 2000, as well as any claim not decided as 
of that date.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2004).

The Board has reviewed the record and finds that additional 
development is necessary before appellate action may be 
completed in this case.  In this regard, the Board notes that 
the RO must be offered the opportunity to verify the 
veteran's averred stressors.

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); and VAOPGCPREC 7-2004. 

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO should obtain any additional 
service personnel records to include 
copies of any and all citations of awards 
presented the veteran.

In addition, the RO should obtain copies 
of the ship's log, ship's history for 
both ships the veteran was assigned to, 
the USS Cayuga (LST-1186), from March 
1969 through April 1971, and USS Comstock 
(LSD-19), from April 1971 through August 
1972, and any and all citations for 
awards presented both the USS Comstock 
and the USS Cayuga.

If the service personnel or ships' 
records are unavailable, the RO should 
use alternative sources to obtain such 
records, using the information of record 
and any additional information the 
appellant may provide.  

Alternative sources should include, but 
not be limited to, methods of 
reconstruction of service records used in 
fire-related cases and reconstruction 
from ships logs, unit morning reports and 
ship and unit histories.

If necessary, the RO should request that 
the veteran or his representative provide 
further information.  The RO should 
consider special follow-up by its 
military records specialist and/or 
referral of the case for a formal finding 
on the unavailability of the service 
medical or personnel records.  See VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1 Part 
III, chapter 4, paras. 4.28 and 4.29.

2.  The RO should request that the U.S. 
Armed Services Center for Research for 
Unit Records (USASCRUR) provide any 
available information which might 
corroborate the veteran's averred 
inservice stressors.  See VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, 
part 3, chapter 5, paragraph 5.14.  The 
RO should provide USASCRUR with a 
description of the averred stressors.  
The letter should include the following 
information: 

?	The veteran's early appointment as 
department head on board the USS 
Cayuga from approximately November 
1971 to August 1972 and the 
circumstances of the ship's service 
at this time.
?	On board the USS Cayuga in 
approximately 1971, the landing of a 
helicopter that caught on fire, 
requiring the evacuation of crew and 
wounded on board.  The veteran was 
part of the fire fighting crew.  The 
RO should request a search for the 
entire time the veteran was assigned 
to the USS Cayuga, from April 1971 
through August 1972.
?	During replenishment at sea, when 
the ship was taking on supplies, the 
veteran witnessed the death of a 
boatswain's mate who fell 60 feet 
from an unprotected area of the deck 
when the ship rolled in the water.  
The RO should search the records of 
the USS Comstock from March 1969 
through April 1971, and the USS 
Cayuga from April 1971 through 
August 1972.
?	The drowning death of a yard worker 
associated with repairs to the USS 
Comstock or USS Cayuga at port in 
Long Beach, California, in 
approximately 1969 to 1970, in an 
incident involving the accidental 
entrapment of the worker in a cage, 
and the cage falling into the water.  
The veteran witnessed the event and 
was part of the search and 
rescue/recovery team.  The RO should 
search the records of the USS 
Comstock from March 1969 through 
April 1971, and the USS Cayuga from 
April 1971 through August 1972.

The RO should provide USASCRUR with 
copies of service personnel records 
obtained showing service dates and duties 
and units of assignment; copies of the 
veteran's May 2004 testimony; and any 
further statements the RO receives 
pursuant to this Remand.

In addition, the RO should complete any 
and all follow-up actions referred by 
NPRC and USASCRUR, and the service 
department, including the request for 
ships' logs, unit morning reports, and 
ships' and unit histories.  

3.  After receipt of any and all newly 
acquired evidence, the RO should again 
adjudicate the veteran's claim for 
service connection for PTSD.  If the 
decision remains in any way adverse to 
the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



